--------------------------------------------------------------------------------

EXHIBIT 10.28
 
Revolving Line of Credit Note
(Daily LIBOR)
 [logo2.jpg]

 
$6,000,000.00
October 31, 2011

 
FOR VALUE RECEIVED, BOVIE MEDICAL CORPORATION, a Delaware corporation (the
“Borrower”), with an address at 5115 Ulmerton Road, Clearwater, Florida  33760,
promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), in
lawful money of the United States of America in immediately available funds at
its offices located at 201 East Pine Street, Suite 200, Orlando, Florida  32801,
or at such other location as the Bank may designate from time to time, the
principal sum of SIX MILLION AND N0/100 DOLLARS ($6,000,000.00) (the “Facility”)
or such lesser amount as may be advanced to or for the benefit of the Borrower
hereunder, together with interest accruing on the outstanding principal balance
from the date hereof, all as provided below.


1.             Revolving Line of Credit Advances.  This is a revolving line of
credit note.  The Borrower may borrow, repay and reborrow hereunder and the Bank
may advance and readvance under this Note from time to time (each an “advance”
and together the “advances”) until the Expiration Date, subject to the terms and
conditions of this Note the Loan Agreement and the Loan Documents (as defined
herein).  The “Expiration Date” shall mean October 31, 2013, or such later date
as may be designated by the Bank by written notice from the Bank to the
Borrower.  The Borrower acknowledges and agrees that in no event will the Bank
be under any obligation to extend or renew the Facility or this Note beyond the
Expiration Date.  In no event shall the aggregate unpaid principal amount of
advances under this Note exceed the face amount of this Note.


2.       Rate of Interest.  Amounts outstanding under this Note will bear
interest at a rate per annum which is at all times equal to (A) the Daily LIBOR
Rate plus (B) one hundred seventy-five (175) basis points (1.75%).  Interest
hereunder will be calculated based on the actual number of days that principal
is outstanding over a year of 360 days. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.


If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining the Daily LIBOR Rate, then the Bank shall give notice thereof to
the Borrower.  Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, the interest rate
for all amounts outstanding under this Note shall be equal to the Base Rate (the
“Alternate Rate”).


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on the Daily LIBOR Rate, the Bank
shall notify the Borrower.  Upon receipt of such notice, until the Bank notifies
the Borrower that the circumstances giving rise to such determination no longer
apply, the interest rate on all amounts outstanding under this Note shall be the
Alternate Rate.
 
 
 

--------------------------------------------------------------------------------

 


For purposes hereof, the following terms shall have the following meanings:
“Base Rate” shall mean the higher of (A) the Prime Rate, and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (0.50%).  If and when the
Base Rate (or any component thereof) changes, the rate of interest with respect
to any amounts hereunder to which the Base Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.


“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Orlando, Florida.


“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (A) the Published Rate by (B) a number equal to 1.00 minus the
percentage prescribed by the Federal Reserve for determining the maximum reserve
requirements with respect to any eurocurrency fundings by banks on such
day.  The rate of interest will be adjusted automatically as of each Business
Day based on changes in the Daily LIBOR Rate without notice to the Borrower.


“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Bank (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.


“Loan Agreement” shall mean that certain Revolving Loan Agreement of even date
herewith between the Borrower and the Bank, as amended, modified, supplemented,
restated or replaced from time to time.


“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate.  The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers.  The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.


“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).


3.      Advance Procedures.  A request for advance made by telephone must be
promptly confirmed in writing by such method as the Bank may require.  The
Borrower authorizes the Bank to accept telephonic requests for advances, and the
Bank shall be entitled to rely upon the authority of any person providing such
instructions.  The Borrower hereby indemnifies and holds the Bank harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) which may arise or be
created by the acceptance of such telephone requests or making such advances,
except to the extent resulting from gross negligence or willful misconduct. The
Bank will enter on its books and records, which entry when made will be presumed
correct, the date and amount of each advance, as well as the date and amount of
each payment.


4.             Payment Terms.  Accrued interest will be due and payable on the
1st day of each month, commencing December 1, 2011.  The outstanding principal
balance and any accrued but unpaid interest shall be due and payable on the
Expiration Date.
 
 
- 2 -

--------------------------------------------------------------------------------

 

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment.  The Borrower hereby authorizes the Bank to charge the Borrower’s
deposit account at the Bank for any payment when due hereunder.  If the Borrower
revokes this authorization for any reason whatsoever or fails to maintain a
deposit account with the Bank which may be charged, the Bank may, at its option,
upon thirty (30) days notice to the Borrower, increase the interest rate payable
by the Borrower under this Note by twenty-five (25) basis points
(0.25%). Payments received will be applied to charges, fees and expenses
(including attorneys’ fees), accrued interest and principal in any order the
Bank may choose, in its sole discretion.


5.             Late Payments; Default Rate.  If the Borrower fails to make any
payment of principal, interest or other amount coming due pursuant to the
provisions of this Note within fifteen (15) calendar days of the date due and
payable, the Borrower also shall pay to the Bank a late charge equal to the
lesser of five percent (5%) of the amount of such payment or $100.00 (the “Late
Charge”). Such fifteen (15) day period shall not be construed in any way to
extend the due date of any such payment. Upon maturity, whether by acceleration,
demand or otherwise, and at the Bank’s option upon the occurrence of any Event
of Default (as hereinafter defined) and during the continuance thereof, amounts
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be three percentage points (3%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by law (the “Default Rate”).  The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note.  Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purpose of defraying
the Bank’s expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ.  In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default.  The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.


6.             Prepayment.  The indebtedness evidenced by this Note may be
prepaid in whole or in part at any time without penalty.


7.             Usury.  Regardless of any other provision of this Note or other
Loan Documents, if for any reason the effective interest should exceed the
maximum lawful interest, the effective interest shall be deemed reduced to, and
shall be, such maximum lawful interest, and (i) the amount which would be
excessive interest shall be deemed applied to the reduction of the principal
balance of this Note and not to the payment of interest, and (ii) if the loan
evidenced by this Note has been or is thereby paid in full, the excess shall be
returned to the party paying same, such application to the principal balance of
this Note or the refunding of excess to be a complete settlement and acquittance
thereof.


8.      Other Loan Documents.  This Note is issued in connection with the Loan
Agreement, and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”), and is secured by the property (if any)
described in the Loan Documents and by such other collateral as previously may
have been or may in the future be granted to the Bank to secure this Note. 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
9.             Events of Default.  The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note:  (i) the nonpayment
of any principal, interest or other indebtedness under this Note when due; (ii)
the occurrence of any event of default or any default and the lapse of any
notice or cure period, or any Obligor’s failure to observe or perform any
covenant or other agreement, under or contained in any Loan Document or any
other document now or in the future evidencing or securing any debt, liability
or obligation of any Obligor to the Bank which is not cured within any
applicable grace or cure period; (iii) the filing by or against any Obligor of
any proceeding in bankruptcy, receivership, insolvency, reorganization,
liquidation, conservatorship or similar proceeding (and, in the case of any such
proceeding instituted against any Obligor, such proceeding is not dismissed or
stayed within 30 days of the commencement thereof, provided that the Bank shall
not be obligated to advance additional funds hereunder during such period); (iv)
any assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of (A) a final judgment or order for the payment of money
in excess of $100,000.00 in the aggregate against any Obligor and either (1)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (2) there shall be a period of (30) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect or (B) a non-monetary judgment or
order that could reasonably be expected to have a Material Adverse Effect (as
defined in the Loan Agreement), and there shall be a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; (viii) any material
adverse change in any Obligor’s business, assets, operations, financial
condition or results of operations; (ix) any Obligor ceases doing business as a
going concern; (x) any material representation or warranty made by any Obligor
to the Bank in any Loan Document or any other documents now or in the future
evidencing or securing the obligations of any Obligor to the Bank, is false,
erroneous or misleading in any material respect; (xi) if this Note or any
guarantee executed by any Obligor is secured, the failure of any Obligor to
provide the Bank with additional collateral if in the Bank’s opinion at any time
or times, the market value of any of the collateral securing this Note or any
guarantee has depreciated below that required pursuant to the Loan Documents or,
if no specific value is so required, then in an amount deemed material by the
Bank; (xii) the revocation or attempted revocation, in whole or in part, of any
guarantee by any Obligor; (xiii) the death, incarceration, indictment or legal
incompetency of any individual Obligor or, if any Obligor is a partnership or
limited liability company, the death, incarceration, indictment or legal
incompetency of any individual general partner or member; or (xiv) the
occurrence and continuation of any event which could reasonably be expected to
result in a Material Adverse Effect (as defined in the Loan Agreement).  As used
herein, the term “Obligor” means any Borrower and any guarantor of, or any
pledgor, mortgagor or other person or entity providing collateral support for,
the Borrower’s obligations to the Bank existing on the date of this Note or
arising in the future.

Upon the occurrence of an Event of Default:  (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.


10.     Right of Setoff.  In addition to all liens upon and rights of setoff
against the Borrower’s money, securities or other property given to the Bank by
law, the Bank shall have, with respect to the Borrower’s obligations to the Bank
under this Note and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the Borrower
hereby grants the Bank a security interest in, and hereby assigns, conveys,
delivers, pledges and transfers to the Bank, all of the Borrower’s right, title
and interest in and to, all of the Borrower’s deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts.  Every
such security interest and right of setoff may be exercised without demand upon
or notice to the Borrower.  Every such right of setoff shall be deemed to have
been exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.
 
 
- 4 -

--------------------------------------------------------------------------------

 

11.     Indemnity.  The Borrower agrees to indemnify each of the Bank, each
legal entity, if any, who controls, is controlled by or is under common control
with the Bank, and each of their respective directors, officers and employees
(the “Indemnified Parties”), and to defend and hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to in this Note or in the other Loan Documents or the use of any
advance hereunder, whether (a) arising from or incurred in connection with any
breach of a representation, warranty or covenant by the Borrower, or (b) arising
out of or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses to the extent
attributable to an Indemnified Party's gross negligence or willful
misconduct.  The indemnity agreement contained in this Section shall survive the
termination of this Note, payment of any advance hereunder and the assignment of
any rights hereunder.  The Borrower may participate at its expense in the
defense of any such action or claim.


12.     Miscellaneous. All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this paragraph.  No delay
or omission on the Bank’s part to exercise any right or power arising hereunder
will impair any such right or power or be considered a waiver of any such right
or power, nor will the Bank’s action or inaction impair any such right or
power.  The Bank’s rights and remedies hereunder are cumulative and not
exclusive of any other rights or remedies which the Bank may have under other
agreements, at law or in equity.  No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Note will
be effective unless made in a writing signed by the Bank, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  The Borrower agrees to pay on demand, to the extent permitted
by law, all costs and expenses incurred by the Bank in the enforcement of its
rights in this Note and in any security therefor, including without limitation
reasonable fees and expenses of the Bank’s counsel.  If any provision of this
Note is found to be invalid, illegal or unenforceable in any respect by a court,
all the other provisions of this Note will remain in full force and effect.  The
Borrower and all other makers and indorsers of this Note hereby forever waive
presentment, protest, notice of dishonor and notice of non-payment.  The
Borrower also waives all defenses based on suretyship or impairment of
collateral.  If this Note is executed by more than one Borrower, the obligations
of such persons or entities hereunder will be joint and several.  This Note
shall bind the Borrower and its heirs, executors, administrators, successors and
assigns, and the benefits hereof shall inure to the benefit of the Bank and its
successors and assigns; provided, however, that the Borrower may not assign this
Note in whole or in part without the Bank’s written consent and the Bank at any
time may assign this Note in whole or in part.


This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located.  THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA,
EXCLUDING ITS CONFLICT OF LAWS RULES.  The Borrower hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Note will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction.  The Borrower acknowledges and agrees that the venue provided
above is the most convenient forum for both the Bank and the Borrower.  The
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.
 
 
- 5 -

--------------------------------------------------------------------------------

 

13.           Authorization to Obtain Credit Reports.  By signing below, each
Borrower who is an individual provides written authorization to the Bank or its
designee (and any assignee or potential assignee hereof) to obtain the
Borrower’s personal credit profile from one or more national credit
bureaus.  Such authorization shall extend to obtaining a credit profile in
considering this Note and subsequently for the purposes of update, renewal or
extension of such credit or additional credit and for reviewing or collecting
the resulting account.


14.           Commercial Purpose.  The Borrower represents that the indebtedness
evidenced by this Note is being incurred by the Borrower solely for the purpose
of acquiring or carrying on a business, professional or commercial activity, and
not for personal, family or household purposes.


15.           Florida Documentary Stamp Tax.  Florida documentary stamp tax in
the amount required by law has been paid with respect to this Note.


16.     Depository.  The Borrower will establish and maintain with the Bank the
Borrower’s primary depository accounts.  If the Borrower fails to establish
and/or maintain its primary depository accounts with the Bank, the Bank may, at
its option, upon thirty (30) days notice to the Borrower, increase the interest
rate payable by the Borrower under this Note by up to 1.00 percentage points
(1.00%).  The Bank’s right to increase the interest rate pursuant to this
paragraph shall be in addition to any other rights or remedies the Bank may have
under this Note, all of which are hereby reserved, and shall not constitute a
waiver, release or limitation upon the Bank’s exercise of any such rights or
remedies.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
17.          WAIVER OF JURY TRIAL.  The Borrower irrevocably waives any and all
rights the Borrower may have to a trial by jury in any action, proceeding or
claim of any nature relating to this Note, any documents executed in connection
with this Note or any transaction contemplated in any of such documents.  The
Borrower acknowledges that the foregoing waiver is knowing and voluntary.


The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.
 
WITNESS the due execution hereof as a document as of the date first written
above, with the intent to be legally bound hereby.
 

WITNESS / ATTEST:  
BOVIE MEDICAL CORPORATION,
             
By:  
 
Print Name: 
     
Print Name: 
       
Title:
 

 

       
Print Name: 
       

 
 
- 7 -

--------------------------------------------------------------------------------